Citation Nr: 1215633	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  09-44 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period prior to June 5, 2007.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from January 1958 to October 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The Veteran did not request a hearing before the Board.  

In a May 2011 Decision and Remand, the Board denied the Veteran's claim for an initial rating in excess of 50 percent for PTSD for the period prior to June 5, 2007, as well as the Veteran's claim for service connection for a gastrointestinal disorder, and the Veteran's claim for an effective date earlier than June 5, 2007 for the grant of basic eligibility to Dependents Educational Assistance (DEA).  The Veteran appealed the Board's Decision to the U.S. Court of Appeals for Veterans Claims (Court).  While his appeal was pending at the Court, VA's Office of General Counsel and the Veteran's representative filed a Joint Motion for Partial Remand (Joint Motion), requesting that the Court vacate the portion of the Board's May 2011 decision denying an initial rating in excess of 50 percent for PTSD for the period prior to June 5, 2007.  In the Joint Motion, the Veteran indicated that he wished to withdraw his appeals for service connection for a gastrointestinal disorder, and an effective date earlier than June 5, 2007 for the grant of basic eligibility to DEA.  In November 2011, the Court issued an Order granting the Joint Motion, thereby, vacating the portion of the May 2011 Board decision denying the Veteran's claim for initial rating in excess of 50 percent for PTSD for the period prior to June 5, 2007.    

In the May 2011 Decision and Remand, the Board also remanded the Veteran's claims for entitlement to service connection for hypogonadism and a sleep disorder to the RO for further development.  The record contains no indication that the RO has completed development regarding these issues.  Therefore, they are not before the Board at this time.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO in Reno, Nevada.  


REMAND

In the Joint Motion, the parties agreed that further VA development was required in this matter.  In the Joint Motion, the parties noted that the Veteran was in receipt of the following staged ratings for PTSD: 50 percent disabling prior to June 5, 2007, and 100 percent disabling from June 5, 2007 to the present.  In an October 2009 rating decision, the RO granted a 100 percent disability for PTSD, effective June 5, 2007.  In their decision, the RO indicated that the 100 percent rating for PTSD was effective on June 5, 2007 because, on that date, a VA physician, Dr. D wrote a letter indicating that the Veteran was "100 percent unemployable" due to his PTSD.  

In the May 2011 Board decision, the Board determined that a rating in excess of 50 for the period prior to June 5, 2007 was not warranted because the evidence of record for the period prior to June 5, 2007 did not more nearly approximate that required for a rating in excess of 50 percent under Diagnostic Code 9411, 38 C.F.R. § 4.130 (2011).  

In the Joint Motion, the parties acknowledged that, in the June 5, 2007 letter, Dr. D stated that she had seen the Veteran in a treating capacity since August 2006, but did not specifically note on what date she first determined the Veteran to be unemployable.  In the Joint Motion, the parties agreed that the Veteran's claim for an initial rating in excess of 50 percent for PTSD for the period prior to June 5, 2007 should be remanded to allow Dr. D to offer clarifying information as to whether she concluded that the Veteran was unemployable on June 5, 2007, or whether she reached that opinion prior to that date, and memorialized it on June 5, 2007.  

The Board also notes that some potentially pertinent evidence currently is not included in the claims file.  Specifically, the Board notes that the most recent VA treatment record included in the claims file is dated December 2010.  As the Veteran might have received treatment for his PTSD since that date, the RO should attempt to acquire any outstanding treatment records.  

Moreover, in an April 2012 letter, the Veteran's representative discussed a February 2011 letter the Veteran wrote to Dr. D and a March 2011 note written by Dr. D in response.  The Board notes that neither the Veteran's February 2011 letter nor 
Dr. D's March 2011 note is included in the claims file.  

Finally, in the April 2012 letter, the Veteran's representative indicated that he was attaching annotated copies of his records.  The Board notes that the attachments reportedly included with the April 2012 letter, if attached, are not incorporated into the claims file.  Therefore, as part of this remand, the RO should attempt to acquire the treatment records not in evidence, and the Veteran should be given an opportunity to submit any evidence listed above that is currently not of record, to include the Veteran's February 2011 letter, Dr. D's March 2011 note, and the annotated copies of treatment records (that were indicated to have been included with the April 2012 letter).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should request the Veteran to identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided psychiatric care since December 2010, the date of the last treatment record included in the claims file.  After securing the necessary releases, the RO should attempt to obtain copies of pertinent treatment records identified by the Veteran.

The Veteran should also be allowed to provide copies of any evidence he wishes to submit, to include his February 2011 letter to Dr. D, the March 2011 note written by Dr. D, and the annotated copies of his records that were to be attached to the April 2012 letter.  

2.  Subsequently, the RO should provide the file to Dr. D for review.  Based on her experiences with the Veteran, Dr. D should be asked to clarify the information provided in her June 5, 2007 letter.  Specifically, Dr. D should clarify whether she found the Veteran to be unemployable on June 5, 2007, or whether she reached that opinion prior to that date, and memorialized it on June 5, 2007.  In providing this information, Dr. D should indicate any clinical findings, personal experiences, or other evidence she used in making that decision.

3.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




